gi noi
Case 1:18-cr-03475-WJ Document 2 Filed 10/23/18 Page Hof 3. >
UNITED STATES DISTRICT COURT

a

AcsJUaQ "2RQUE, NEW MEXICO
IN THE UNITED STATES DISTRICT COURT OCT 2.8 2018

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, ) _
NK ATBRS
Plaintiff, ) CRIMINAL NO.
)
vs. ) 18U.S.C. § 922(g)(1): Felon in Possession
) ofa Firearm and Ammunition.
ROBERT DUNSWORTH, )
)
Defendant. )
INDICTMENT
The Grand Jury charges:

On or about June 25, 2018, in Bernalillo County, in the District of New Mexico, the
defendant, ROBERT DUNSWORTH, having been convicted of at least one of the following
felony crimes punishable by imprisonment for a term exceeding one year:

(1) possession of a controlled substance with intent to distribute,

(2) shoplifting over $250,

(3) theft of a credit card,

(4) fraudulent use of a credit card,

(5) residential burglary,

(6) armed robbery,

(7) aggravated assault with a deadly weapon,

(8) possession of a firearm by a convicted felony, and

(9) misuse of a firearm,

 
Case 1:18-cr-03475-WJ Document 2 Filed 10/23/18 Page 2 of 2

knowingly possessed, in and affecting commerce, a firearm and ammunition.

In violation of 18 U.S.C. § 922(g)(1).

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

    

 

Assistant Unitdd States Attorney

 
